Citation Nr: 0516825	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  04-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel

REMAND

The veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  

The veteran was granted service connection for PTSD by way of 
a rating decision dated in September 2002.  He was assigned a 
30 percent disability rating effective from August 18, 2000.

In regard to the disability rating, the Board notes the 
veteran was last examined more than two years ago.  The 
veteran was afforded a Travel Board hearing in September 
2004.  The veteran testified that his symptoms had worsened 
since his VA examination dated in August 2002.  At his 
hearing, the veteran also submitted additional evidence and 
he waived review by the agency of original jurisdiction.  The 
evidence submitted at the hearing indicates that the veteran 
was placed on leave from his employer due to his symptoms of 
PTSD.  Furthermore, the veteran reported that he had sought 
treatment for his PTSD at a VA medical center and from two 
private physicians.  Treatment records have not been obtained 
from VA or either private physician.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two-
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted 
and requested to identify any 
sources of treatment for his 
service-connected PTSD.  Any 
outstanding records identified by 
the veteran should be obtained and 
associated with the claims file.

2.  The veteran should be afforded a 
VA psychiatric examination.  The 
examiner should review the claims 
file.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined 
to be necessary by the examiner to 
assess the level of impairment), 
should be conducted in order to 
identify and describe the 
symptomatology attributable to PTSD.  
The report of examination should 
contain a detailed account of all 
manifestations of the disability 
found to be present.  The examiner 
must also comment on the extent to 
which PTSD affects occupational and 
social functioning.  A multi-axial 
assessment should be conducted, and 
a thorough discussion of Axis V (GAF 
score), with an explanation of the 
numeric score assigned, should be 
included.  The report of examination 
must include the complete rationale 
for all opinions expressed.

3.  After the requested development 
has been completed, the RO should 
review the examination report to 
ensure that it is in complete 
compliance with the directives of 
this remand.  If the report is 
deficient in any manner, it should 
be returned to the examiner.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  The RO should specifically 
consider whether any staged rating 
is appropriate since August 18, 
2000.  If any benefit sought is not 
granted, the veteran should be 
furnished with a supplemental 
statement of the case that addresses 
all of the evidence added to the 
record and afforded an opportunity 
to respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

